DETAILED ACTION
This Office Action is in response to Application 16/464,907 filed on 05/29/2019.
In the instant application, claims 1 and 10 are independent claims; Claims 1-15 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 05/29/2019 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/29/2019 and 02/14/2020 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103(a) as being obvious over Nguyen et al. (“Nguyen,” US 2007/0214488), published on September 13, 2007 in view of Durham et al. (“Durham” US 2014/0344687), published on November 20, 2014.
Regarding claim 1, Nguyen teaches a method for controlling an electronic apparatus, the method comprising: in response to a predetermined command with respect to a content being received (Nguyen: see par. 0015; a user is currently watching/ viewing a video stream comprising TV program on a selected channel, and wishes to record that program. See par. 0032; the video information analyzer and system controller 118 receives a “video record” request, to cause recording of the video program being watched), acquiring context information of the content by analyzing the content (Nguyen: see par. 0006; obtaining content information corresponding to the video stream, associating content information with the video stream. See par. 0032; sending a command to the keyword and phrase extractor 112 to obtain a list of related keyword and phrases for the program being watched. Note: a list of related keyword and phrases are interpreted as content information); storing the context information together with the information relating to the content (Nguyen: see par. 0006; storing the video stream and associated content information in a database, and generating an index that provides the location of the stored video stream in the database and identifies the associated content information. See par. 0032; the recorder module 104 records a video stream along with all its metadata, including its closed-caption and the resulting keyword and phrase list, on the local storage 120); and [in response to context corresponding to the context information being detected, providing a content corresponding to the detected context].  
	Nguyen does not appear to teach in response to context corresponding to the context information being detected, providing a content corresponding to the detected context.
	However Durham teaches techniques for natural user interface input based on context; wherein in response to context corresponding to the context information being detected (Durham: see par. 0032; media selection modes may be based on media mapping that map media content to a given natural UI input event when associated with a given context), providing a content corresponding to the detected context (Durham: see pars. 0036-0037 and Figs. 2A-2B; the input command may be interpreted as a natural UI input event based on the received sensor information that detected the input command. The natural UI input event to cause the text “take a break?” may be associated with a context 201 based on context information related to the input command. See pars. 0036-0043 and Figs. 2A-2B; different media content may be mapped to the natural UI input event and displayed based on different context. See par. 0047; the natural UI input event to cause a change in the music selection may be associated with context 301 based on context information related to the input command).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Durham, and Nguyen in front of them to include the techniques for natural user interface input based on context as disclosed by Durham with the method of managing video information as taught by Nguyen to allow detected input commands such as a user gesture to be understood or detected as purposeful input commands to a device (Durham: see par. 0055).
Regarding claim 2, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the acquiring the context information comprises: acquiring a keyword of the content by using a data determination model trained using an artificial intelligence algorithm (Nguyen: see par. 0032; sending a command to the keyword and phrase extractor 112 to obtain a list of related keyword and phrases for the program being watched); and generating the context information based on the acquired keyword (Nguyen: see par. 0032; sending a command to the keyword and phrase extractor 112 to obtain a list of related keyword and phrases for the program being watched. Note: extracted keyword and phrase represent different levels of context information based on the program being watched).
Regarding claim 3, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the information relating to the content includes address information of the content (Nguyen: see par. 0041; the user can further tag the record videos for future searches of the videos. The controller allows a user to tag a video using provided tagging information, e.g., text, numbers, etc. See par. 0005; storing the video stream and associated content information in a database as a searchable index for the video stream. The index includes the location of the stored video), and wherein the storing comprises tagging the context information to the address information of the content and storing the tagged information (Nguyen: see par. 0005; storing the video stream and associated content information in a database as a searchable index for the video stream. The index includes the location of the stored video).  
Regarding claim 4, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the providing comprises: detecting a context corresponding to the context information from a sensing value acquired from a sensor provided in the electronic apparatus (Durham: see par. 0022; context information related to the input command may include sensor information gathered by/through one or more of sensors); and providing a content corresponding to the detected context (Durham: see pars. 0036-0037 and Figs. 2A-2B; the input command may be interpreted as a natural UI input event based on the received sensor information that detected the input command. The natural UI input event to cause the text “take a break?” may be associated with a context 201 based on context information related to the input command. See pars. 0036-0043 and Figs. 2A-2B; different media content may be mapped to the natural UI input event and displayed based on different context. See par. 0047; the natural UI input event to cause a change in the music selection may be associated with context 301 based on context information related to the input command).  
Regarding claim 5, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the providing comprises: acquiring information relating to a context from an external apparatus connected to the electronic apparatus (Nguyen: see par. 0028; the internet video search module 114 processes Internet search queries for information, e.g., video, etc., related to the program currently viewed. The queries include keywords and phrases extracted from the currently viewed program); and in response to a context corresponding to the context information being detected based on the information (Durham: see par. 0032; media selection modes may be based on media mapping that map media content to a given natural UI input event when associated with a given context), providing a content corresponding to the detected context (Durham: see pars. 0036-0037 and Figs. 2A-2B; the input command may be interpreted as a natural UI input event based on the received sensor information that detected the input command. The natural UI input event to cause the text “take a break?” may be associated with a context 201 based on context information related to the input command. See pars. 0036-0043 and Figs. 2A-2B; different media content may be mapped to the natural UI input event and displayed based on different context. See par. 0047; the natural UI input event to cause a change in the music selection may be associated with context 301 based on context information related to the input command).  
Regarding claim 6, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the providing comprises: detecting a context corresponding to the context information based on schedule information of a user of the electronic apparatus (Nguyen: see par. 0032; a user can a schedule for a “video record” request); and providing a content corresponding to the detected context (Nguyen: see par. 0032; the recording scheduler determines the video suggestion list).  
Regarding claim 7, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the electronic apparatus stores information relating to previously-detected context in a memory (Nguyen: see par. 0032; obtaining current keywords and phrases from the program being watch and using the extracted keywords and phrases to search for related videos stored in local or internet databases that match the keywords and phrases of the currently watch program), and wherein the providing comprises: identifying a current context based on the information relating to the previously-detected context; and in response to the identified current context corresponding to the context information, providing a content corresponding to the detected context (Nguyen: see par. 0032; determine the video suggestion list).  
Regarding claim 8, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham further teach wherein the providing comprises: in response to a context corresponding to the context information being detected, providing a message for informing a detection of context; and in response to a user command being received through the message, providing a content corresponding to the detected context (Nguyen: see par. 0040; once the suggested list of related information is presented to the user, if the user selects “record”, the controller 118 relays the record request to the video recorder 104 for recording the program being watched).
Regarding claims 10-15, claims 10-15 are directed to an electronic apparatus for executing steps of the method as claimed in claims 1-6, respectively. Claims 10-15 are similar scope to claims 1-6, respectively and are therefore rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103(a) as being obvious over Nguyen and Durham as applied to claim 1 above and further in view of Skirpa et al. (“Skirpa,” US 2012/0010995), published on January 12, 2012.
Regarding claim 9, Nguyen and Durham teach the method of claim 1,
Nguyen and Durham do not appear to teach wherein the content is a web page content, and wherein the predetermined command is a clipping command with respect to the web page command.  
However Skirpa teaches a method for web content capturing; wherein the content is a web page content (Skirpa: see par. 0145; once the user selects the content to be captured, the capture tool provides an indication within the webpage as presented by the user device), and wherein the predetermined command is a clipping command with respect to the web page command (Skirpa: see par. 0145; the user may draw the capture area using user input device or the user interface may provide a predetermined shape for capture of the area).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Skirpa, Nguyen and Durham in front of them to include the method for selecting content to be captured as disclosed by Skirpa with the method of managing video information as taught by Nguyen to make it easy for the user to share only the desire portion of a webpage with other users (Skirpa: see par. 0005).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Nice (US 2012/0095997) teaches a method for context-aware search. The method includes analyzing at least one document associated with the user session for contextual information and the contextual indicators are used to search for other contents.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174